IN THE SUPREME COURT OF THE STATE OF NEVADA


                CITY OF NORTH LAS VEGAS,                                No. 69938
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                                                                           FILED
                IN AND FOR THE COUNTY OF                                   MAR 25 2016
                CLARK; AND THE HONORABLE
                JERRY A. WIESE, DISTRICT JUDGE,
                Respondents,
                   and
                NORTH LAS VEGAS POLICE
                SUPERVISORS ASSOCIATION, A
                LOCAL GOVERNMENT EMPLOYEE
                ORGANIZATION,
                Real Party in Interest.

                                       ORDER DENYING PETITION
                            This is an original petition for a writ of mandamus or
                prohibition challenging a district court order that, in part, denied
                petitioner's motion to dismiss the complaint of real party in interest or,
                alternatively, for summary judgment. Specifically, petitioner requests
                that this court compel the district court to vacate its order to the extent it
                denied petitioner's requests for relief and direct it to grant one of the
                motions or prohibit the district court from taking further action until the
                real party in interest exhausts certain other procedures. Petitioner has
                also filed motions requesting that this court stay all district court
                proceedings pending resolution of the petition, vacate        a district court
                hearing, and quash a subpoena.
                            The motions and accompanying appendix indicate that after
                the petition was filed, the district court granted reconsideration and
                vacated the order that is the subject of the petition, and is reserving ruling
SUPREME COURT
          OF
      NEVADA


(0)   947 A
                   on the parties' motions until after a hearing scheduled for March 31.
                   Thus, the issues the petition asks this court to review, including the
                   justiciability of real party in interest's complaint, remain open, making
                   this court's intervention at this time premature. And we are not otherwise
                   persuaded that this court's intervention by way of extraordinary writ is
                   warranted at this time.       See NRS34.170; NRS 34.330, Pan v. Eighth
                   Judicial Dist. Court, 120 Nev. 222, 224, 88 P.3d 840, 841 (2004). In so
                   concluding, we are confident that the district court will first resolve the
                   questions regarding justiciability of the complaint and only proceed to the
                   other issues raised if it is indeed justiciable. In light of the foregoing, we
                                ORDER the petition DENIED.'




                                                        Hardesty




                         1 Inlight of this denial, petitioner's motion for stay is moot. Further,
                   this court will not manage the district court's calendar, nor will it
                   entertain a challenge to a district court order denying a motion to quash a
                   subpoena by way of a motion filed in this court. Accordingly, all motions
                   are denied.

SUPREME COURT
        OF

     NEVADA

                                                           2
(0) 1947A    et°
                 cc:   Hon. Jerry A. Wiese, District Judge
                       North Las Vegas City Attorney
                       Armstrong Teasdale, LLP/Las Vegas
                       Law Office of Daniel Marks
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    e                                      3